Citation Nr: 1510485	
Decision Date: 03/12/15    Archive Date: 03/24/15

DOCKET NO.  09-27 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a left knee disorder.

2.  Entitlement for service connection for a lumbar spine disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1955 to January 1958.  He testified at a July 2014 Travel Board hearing before the undersigned Veterans Law Judge.  A complete transcript of the hearing is of record

In addition to the issues noted on the first page of this decision, the Veteran also appealed the ratings for service-connected residuals of a nasal injury, and service-connected residual fracture of the medial malleolus of the left tibia (the subject of an August 2009 rating decision).  However, at the hearing, he testified that he withdrew these matters for appellate consideration since he was satisfied with the ratings.  Accordingly, the Board no longer has jurisdiction over these matters. 

This appeal was previously before the Board in September 2014.  The Board remanded the claims for updated VA treatment records, as well as examinations for medical opinions, as well as to address an opinion provided by a private provider. 

The issue of entitlement to service connection for a left knee disorder addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

A lumbar spine disorder did not manifest during service and has not been shown to be related to service, nor was arthritis of the lumbar spine manifest within one year of separation from active service.


CONCLUSION OF LAW

A lumbar spine disorder was not incurred in active service, and arthritis of the lumbar spine is not presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a). Service connection may also be established for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

This has been interpreted as a three-element test based on nexus requiring: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  

Service connection may also be established under 38 C.F.R. § 3.303(b), if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes.  Continuity of symptomatology after service is required where a condition noted during service is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  

Here, the Veteran has been diagnosed with spondylosis, an arthritic condition affecting his lumbar spine.  Arthritis is listed as a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Veteran contends that he has disabilities affecting the lumbar spine that are related to active service, specifically related to a 1956 motor vehicle accident.  

The Veteran has been diagnosed with degenerative disc disease of the lumbar spine, as demonstrated by diagnostic scans taken during the June 2008 VA orthopedic examination.  X-rays of the lumbar spine revealed moderate to significant multilevel degenerative spondylosis and bilateral foraminal stenosis at the L4-L5 level.  Therefore, the first element of service connection, a present disability, is met.  

Next, the service treatment records corroborate the Veteran's account of an in-service motor vehicle accident.  In October 1956, he was a passenger in a vehicle where the driver fell asleep at the wheel and the car ran off the road into a ditch.  The day of the accident, he complained of back pain.  X-rays of the lumbar spine were requested post-accident, but were not of record.  The primary injury from this accident was a fracture of the left tibia, which required a plaster cast, medication and therapy.   After nearly a week of treatment, he returned to active duty.  

After the Veteran's returned to active duty, he attended more than ten sick call visits for various ailments from November 1956 to October 1957.  At no time did he complain of pain related to or requested treatment for his lumbar spine.  He remained in service until his discharge in January 1958.  The February 1958 separation examination report failed to show any issues related to the lumbar spine.  

After discharge, the Veteran reported receiving chiropractic care for his back immediately following service, but acknowledges that corresponding treatment records are unavailable.

The first objective record of post-service back issues was as early as April 1971, with the Veteran complaining of back pain.  The complaints worsened in June 1975.  That month, he reported to his supervisor that he had severe pain in his back after folding tables on the job.  That morning he said the pain was so severe that he had a neighbor drive him to the emergency room where he was given pain medication.  He was told to follow-up with an orthopedic physician if he still had pain.  Within a couple of days after the emergency room visit, he follow-up with a private treating physician, who diagnosed muscle spasm of the low back.  

In an April 1978 evaluation, the Veteran reported that he had a chronic problem with his back which he had learned to live with.  After several years of no back treatment, in October 1984, he reported an increase in low back pain.  He reported a flare up after moving boxes.  He describes the pain as starting in the low back and radiating to the left hip.  Examination revealed lumbosacral strain.  

He again reported muscle spasm in October 1990, when he reported his low back pain felt like a "toothache" all over.  Examination revealed lumbar tightness and discomfort with straight leg raising, but his curve and mobility were well maintained. Muscle spasms were seemed aggravated by anxiety.  Actual degenerative changes were not seen until a July 1991 via x-ray.  

In August 1991, the Veteran was spoke with a neurosurgeon, who thought surgery for his back issue might be helpful, a lumbar fusion of the L4-5 since abnormal mobility of those vertebrae are considered to be the cause of most of his back pain.  The neurosurgeon also recommended that the Veteran use a special back brace, to minimize lumbar rotation.  Treatment for symptoms continued through the 1990s through present day, including a L5-S1 discectomy in 1997.  

The Board will first consider the applicability of 38 C.F.R. § 3.303(b) as affecting the lumbar spine disorder, which has been established as being arthritic in nature. Neither arthritis, nor manifestations sufficient to identify the disease entity, is shown during service, within one year of discharge, or can be presumed.

The first objective evidence of symptoms that could be possibly attributable to the lumbar disorder appears in 1971, approximately 16 years after discharge.   Therefore, while the Veteran's reports of possible post-traumatic spondylosis may be a chronic disease under 38 C.F.R. § 3.309(a), no notations of this disease or any characteristic manifestations were noted in the service records. Such a diagnosis was not made until 1991, more than one year following his separation from active service.  As such, service connection under 38 C.F.R. § 3.303(b) is not warranted, and arthritis may not be presumed to have been incurred in service.  38 U.S.C.A. 
§§  1110, 1131; 38 C.F.R. §§ 3.307, 3.309.

With regard to entitlement to service connection under the provisions of 38 C.F.R. 
§ 3.303(a), there is no competent medical opinion of record that links the Veteran's current lumbar spine disorder with his active duty. 

The Veteran contends that his lumbar spine disorder is related to the 1956 motor vehicle accident.  At times, laypersons are competent to provide medical conclusions, including with regard to etiology and diagnosis. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).  In addition, laypersons are competent to report symptomatology and medical history.  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

Here, the Veteran's statements are not consistent with the evidence of record.  In this regard, there is affirmative evidence showing that the lumbar spine was normal upon discharge, and evidence of any such condition post-service occurs nearly 20 years after discharge.  This contemporaneous evidence is afforded significant value in determining whether his more recent statements are credible. 

The same probative weight is also given to lay statements provided by the two of the Veteran's friends (F. S. and J. H.) and his spouse.  All of these statements follow the same theme - the writers had known the Veteran over several years, he had back pain generally, and/or that it was caused by the accident and there are things that he was unable to do because of his condition.  As the Veteran, they are able to provide statements as to what they personally observed, what they have personal knowledge of.  So statements regarding the Veteran's physical presentation are valid.  However, these statements do not constitute nexus.  

None of these individuals claims to have medical training necessary to determine the etiology of a disorder which could have varying sources.  Within the context of the record itself, the Veteran went to a doctor for evaluation after straining his back on more than one occasion lifting heavy objects or doing other strenuous work. Accordingly, these statements are given little probative weight as to nexus. 

In addition to the Veteran's lay statements, the Board reviewed the many purported nexus statements of record.  Specifically, an opinion from Dr. D. stated that the Veteran's current disorders were related to service.  The Board notes that Dr. D. is not a medical doctor, but rather an engineer, as noted on the letter.  The weight of his statement is no higher than that of the other lay statements of record including that provided by the Veteran.  He lacks medical knowledge to make such a finding.  Accordingly, this assessment is given little probative weight. 

In November 2012, the Veteran's private treating physician Dr. R. stated that the Veteran had back pain, and he had an accident in the military when his Jeep overturned, but did not provide an actual nexus statement linking the two.  Accordingly, this statement is also not sufficient enough to prove nexus. 

VA examiners provided negative nexus opinions in 2008 and 2014.  Because the 2008 opinion failed to provide a rationale, the claim was remanded for an updated opinion which was provided by the 2014 examiner.  Specifically, the 2014 examiner opined that "to a reasonable degree of medical certainty, that [the Veteran's] back problems did not have their onset in service, are not due to the MVA in service, nor are they related to and/or increased beyond their natural progression due to the Veteran's service connected left knee disability."  

The rationale was that after the acute post injury complaints for two days, there was no further mention of back pain. Furthermore, there is no objective evidence of complaints of back pain until more than a decade after the in-service accident.

On the other hand, in November 2014, a private provider, Dr. M. opined that the Veteran had chronic back pain stemming from the accident in the military in 1956.  Although favorable to the Veteran, this opinion fails to provide a rationale and also to explain the overwhelming negative evidence including the significant length of time from the injury to actual treatment, nearly 20 years apart, the lack of evidence during service, and the number of work related injuries further aggravating the Veteran's disorders (such as carrying boxes, folding down tables), and two negative opinions of record with rationale.  

Accordingly, this opinion is given less probative weight than the VA opinions.  In giving the VA opinions more probative weight and in assessing the strength of the evidence of record, the Board finds the preponderance of the evidence is against a finding of nexus.  With the preponderance of the evidence against the claim there is no doubt to be otherwise resolved.  As such, the appeal is denied.

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

The Veteran was provided notice in May 2008 of the evidence not of record that was necessary to substantiate the claim, VA and his respective duties for obtaining evidence, and VA's practices in assigning disability evaluations and effective dates. 

VA satisfied its duty to assist the Veteran in the development of the claim. First, VA satisfied its duty to seek, and assist in the procurement of, relevant records.  
38 C.F.R. § 5103A; 38 C.F.R. § 3.159.  Specifically, the information and evidence that have been associated with the claims file include service treatment records, service personnel records, private treatment records, a VA examination report, a copy of the July 2014 Board hearing transcript, and lay statements from friends and family. 

Second, VA satisfied its duty to obtain a medical examination with opinion when required. Specifically, the Veteran was provided with a VA examination with opinion in November 2008 (examination conducted June 2008) and November 2014 (post-remand).  These examination reports were thorough, adequate and provided a sound basis upon which to base a decision with regard to this claim. The VA examiners personally interviewed and examined the Veteran, including eliciting a history, conducted a physical examination, and offered opinions with supporting rationale.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  He was also provided with a hearing that was compliant with the requirements of Bryant v. Shinseki, 23 Vet. App. 488 (2010).

The Board remanded the appeal for further development in September 2014.  As noted above the Veteran was furnished an orthopedic examination in November 2014 to provide additional nexus statements regarding lumbar spine disorder.  The Board also instructed the AOJ to update the treatment records.  Private and VA treatment records were obtained through the AOJ's search for records as well as based on a submission by the Veteran.  

The Board finds that the AOJ was thorough and adequate and in compliance with the Board's remand instructions; therefore, there has been substantial compliance with the Board's remand order as to the lumbar spine disorder.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders); D'Aries v. Peake, 22 Vet. App. 97 (2008). 

In sum, VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159.


ORDER

Service connection for a lumbar spine disorder is denied.


REMAND

Unfortunately, another remand is needed with respect to the left knee claim.  Of note, the November 2014 examiner failed to provide rationale for the nexus opinion regarding the current left knee disorder.  Specifically, the examiner failed to determine whether the left knee disorder could be secondary to a service-connected left tibia (ankle) disability.   He made an incorrect reference to a service-connected left knee disability.  To date, the only service-connected disability affecting the left lower extremity is the residuals from the tibia fracture. 

Accordingly, the case is REMANDED for the following actions:

1.   Obtain a medical opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's left knee disorder was caused or aggravated by his service-connected left tibia disorder. An examination does not need to be scheduled unless the VA examiner believes one is necessary

The Veteran's claim folder a copy of this remand should be furnished to the VA examiner, who should indicate in his/ her report that the claims file has been reviewed. A complete rationale for the conclusions reached should be provided.

2.  Thereafter, readjudicate the Veteran's pending claim in light of any additional evidence added to the record. If the benefit sought on appeal remains denied, he should be furnished a supplemental statement of the case and given the opportunity to respond thereto. Thereafter, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


